          Case 1:19-cv-00086-JCG Document 129     Filed 09/15/21     Page 1 of 4




              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
              BEFORE THE HONORABLE JENNIFER CHOE-GROVES, JUDGE

                                             )
SEAH STEEL CORPORATION,                      )
                                             )
                Plaintiff,                   )
                                             )
HUSTEEL CO., LTD., NEXTEEL CO., LTD.,        )
AND AJU BESTEEL CO., LTD., AND ILJIN         )
STEEL CORPORATION                            )
                                             )
                Consolidated Plaintiffs,     )
                                             )
HYUNDAI STEEL COMPANY,                       )
AND ILJIN STEEL CORPORATION                  )
                                             )
                Plaintiff-Invervenors,       )
                                             )
                v.                           )
                                             )
UNITED STATES,                               )              Consol. Ct. No. 19-00086
                                             )
                Defendant,                   )
                                             )
                and                          )
                                             )
UNITED STATES STEEL CORPORATION,             )
MAVERICK TUBE CORPORATION,                   )
TENARIS BAY CITY, INC., TMK IPSCO,           )
VALLOUREC STAR, L.P., AND WELDED             )
TUBE USA INC.,                               )
                                             )
                Defendant-Intervenors.       )
                                             )
CONSOLIDATED PLAINTIFF HUSTEEL CO., LTD.’S COMMENTS IN SUPPORT OF
      REDETERMINATION PURSUANT TO COURT REMAND ORDER
Donald B. Cameron                          MORRIS, MANNING & MARTIN LLP
Julie C. Mendoza                           1401 Eye Street, N.W., Suite 600
R. Will Planert                            Washington, D.C. 20005
Brady W. Mills                             (202) 408-5153
Mary S. Hodgins
Eugene Degnan                              Counsel to Consolidated Plaintiff
                                           Husteel Co., Ltd.
September 15, 2021


14569402 v1
          Case 1:19-cv-00086-JCG Document 129             Filed 09/15/21    Page 2 of 4




              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
              BEFORE THE HONORABLE JENNIFER CHOE-GROVES, JUDGE

                                                     )
SEAH STEEL CORPORATION,                              )
                                                     )
                Plaintiff,                           )
                                                     )
HUSTEEL CO., LTD., NEXTEEL CO., LTD.,                )
AND AJU BESTEEL CO., LTD., AND ILJIN                 )
STEEL CORPORATION                                    )
                                                     )
                Consolidated Plaintiffs,             )
                                                     )
HYUNDAI STEEL COMPANY,                               )
AND ILJIN STEEL CORPORATION                          )
                                                     )
                Plaintiff-Invervenors,               )
                                                     )
                v.                                   )
                                                     )
UNITED STATES,                                       )              Consol. Ct. No. 19-00086
                                                     )
                Defendant,                           )
                                                     )
                and                                  )
                                                     )
UNITED STATES STEEL CORPORATION,                     )
MAVERICK TUBE CORPORATION,                           )
TENARIS BAY CITY, INC., TMK IPSCO,                   )
VALLOUREC STAR, L.P., AND WELDED                     )
TUBE USA INC.,                                       )
                                                     )
                Defendant-Intervenors.               )
                                                     )
CONSOLIDATED PLAINTIFF HUSTEEL CO., LTD.’S COMMENTS IN SUPPORT OF
      REDETERMINATION PURSUANT TO COURT REMAND ORDER

         On behalf of Consolidated Plaintiff Husteel Co., Ltd. (“Husteel”), we hereby submit

comments on the U.S. Department of Commerce’s (“Commerce”) July 16, 2021 Final Results of

Redetermination Pursuant to Court Remand (“Final Remand Results”) in SeAH Steel

Corporation v. United States, Consol. Court No. 19-00086, Slip Op. 21-43 (Ct. Int’l Trade



14569402 v1
          Case 1:19-cv-00086-JCG Document 129             Filed 09/15/21      Page 3 of 4




2021). As a non-mandatory respondent in the proceeding under litigation whose rate will be

determined based on the rates of the mandatory respondents, Husteel concurs with the comments

in support of the Final Remand Results filed by mandatory respondents NEXTEEL Co., Ltd. and

SeAH Steel Corporation regarding the issues particular to those respondents. Further, it is

Husteel’s position that Commerce’s Final Remand Results fully comply with the U.S. Court of

International Trade’s remand regarding the particular market situation (“PMS”) issue inasmuch

as Commerce did not apply a PMS adjustment in calculating the respondents’ margins. Husteel

continues to disagree, however, with Commerce’s analysis of the PMS issue.

                                                    Respectfully submitted,

                                                    /s/ Donald B. Cameron
                                                    Donald B. Cameron
                                                    Julie C. Mendoza
                                                    R. Will Planert
                                                    Brady W. Mills
                                                    Mary S. Hodgins
                                                    Eugene Degnan

                                                    MORRIS, MANNING & MARTIN LLP
                                                    1401 Eye Street, N.W., Suite 600
                                                    Washington, D.C. 20005
                                                    (202) 408-5153

                                                    Counsel to Consolidated Plaintiff Husteel
                                                    Co. Ltd.
September 15, 2021




                                                2
14569402 v1
          Case 1:19-cv-00086-JCG Document 129             Filed 09/15/21     Page 4 of 4




                              CERTIFICATE OF COMPLIANCE

         The undersigned hereby certifies that the foregoing submission complies with the

Standard Chambers Procedures of the U.S. Court of International Trade in that it contains 175

words including text, footnotes, and headings and excluding the table of contents, table of

authorities and counsel’s signature block, according to the word count function of Microsoft

Word 2016 used to prepare this brief.


                                                            /s/ Donald B. Cameron




13370220 v1
